ON MOTION ROE REHEARING.
Broyles, C. J.
In their motion for a rehearing counsel for the plaintiff in error contend that this court, in ruling that the ground of the motion for a new trial, complaining of the direction of a verdict in favor of the defendant in error, was too incomplete and defective to be considered, in that it gave no reason why such direction was erroneous, overlooked the decisions of the Supreme Court and of this court which hold that an assignment of error complaining merely of the direction of a verdict is sufficient, and means that the evidence adduced in the trial did not under the law demand the verdict directed. Those decisions were not overlooked, but, as they refer to assignments of error in bills of exceptions, they are not controlling upon the question whether a ground of a motion for a new trial is complete and understandable within itself. In this case the ground in question does not show what issues were raised in the pleadings, whether there were controversies *201about tbe facts of the case, or whether the questions were purely ones of law. The ground, therefore, failed to-show whether the alleged error in directing the verdict was an error of law or of fact. Even in a bill of exceptions, where the case was heard on pleadings which did not disclose upon what issues it was tried and disposed of, an exception which alleges merely that the court erred in directing a verdict for one of the parties is not sufficient. Turner v. Alexander, 112 Ga. 820 (38 S. E. 35); Howell v. Pennington, 118 Ga. 497 (1) (45 S. E. 272).

Motion denied.